                               Case 18-10189-KG            Doc 1150           Filed 10/24/19            Page 1 of 2


                                             OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                            POST-CONFIRMATION QUARTERLY SUMMARY REPORT

             This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.

Debtor's Name: Patriot National, Inc.                      Bank: Banc of California

Bankruptcy Number: Case No. 18-10189-KG                    Account Number: XXXXXX9331

Date of Confirmation: 05/04/2018
                                                           Account Type: checking
Reporting Period (month/year): July-Sept 2019

              Beginning Cash Balance:                                          $15,395.22

All receipts received by the debtor:

              Cash Sales:                                                            $0.00

              Collection of Accounts Receivable/Deposits:                            $0.00

              Proceeds from Litigation (settlement or otherwise):                    $0.00

              Sale of Debtor's Assets:                                               $0.00

              Capital Infusion pursuant to the Plan:                                 $0.00

              Total of cash received:                                                $0.00

Total of cash available:                                                                                              $15,395.22

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

              Disbursements made under the plan, excluding the administrative
                        claims of bankruptcy professionals:                                             $0.00

              Disbursements made pursuant to the administrative claims of
                        bankruptcy professionals:                                                       $0.00

              All other disbursements made in the ordinary course:                                $10,725.00

              Total Disbursements                                                                                     $10,725.00

Ending Cash Balance                                                                                                    $4,670.22


Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.

                                     ____________________________________
Date          10/18/2019             Peter Kravitz, not individually, but solely as Litigation Trustee for Patriot National, Inc.

Debtor: Patriot National, Inc.

Case Number: 18-10189-KG




In re Patriot National, Inc.                                                                           Post-Confirmation Quarterly Report - 3Q 2019
                      Case 18-10189-KG          Doc 1150       Filed 10/24/19     Page 2 of 2


                                                                                Sep-19
                                  ASSETS
Cash (Unrestricted)                                                                   $4,670
Cash (Restricted)
Accounts Receivable (Net)                                                        Unliquidated
Inventory
Notes Receivable
Prepaid Expenses                                                                 Unliquidated
Other (Attach List)
Total Current Assets                                                                  $4,670
Property, Plant & Equipment
Reporting Period (month/year): July-Sept 2019


Furniture, fixtures & Office Equipment
Vehicles
Leasehold Improvements
Less: Accumulated Depreciation/Depletion
Total Property, Plant & Equipment
Due from Affiliates & Insiders
Other (Attach List)
Total Assets
Liabilities Not Subject to Compromise (Postpetition Liabilities)
Accounts Payable                                                                         $0
Taxes Payable
Notes Payable
Professional Fees
Secured Debt
Due to Affiliates & Insiders
Other (Attach List)
Total Postpetition Liabilities                                                           $0
Liabilities Subject to Compromise (Pre-petition Liabilities)
Secured Debt - Per Plan                                                          $81,800,000
Priority Debt - Per Plan                                                           $800,000
Unsecured Debt - Per Plan                                                        $24,500,000
Other (Attach List) - Per Plan*
Total Pre-petition Liabilities                                                  $107,100,000
Total Liabilities                                                                        $0
Equity
Trust- Corpus
Retained Earnings (Deficit)
Total Equity (Deficit)
Total Liabilities & Owners' Equity




In re Patriot National, Inc.                                          Post-Confirmation Quarterly Report - 3Q 2019
